Mr. Justice Thomas delivered the opinion of the court: This claim is for $333.32 balance of salary claimant alleges is due him for teaching at the Northern Illinois State Teachers College at the DeKalb for the years 1923, 1924, 1925, and 1926. The declaration was filed April 22,1931. The Attorney General has plead the statute of limitations as to the amounts claimed for all the years except 1926. The statute provides that every claim against the State shall be forever barred if it is not filed within five years after it first accrues. This provision of the law prohibits the allowance of the balance of salary claimed for the years 1923, 1924 and 1925. There is no evidence in the record to warrant the allowance of the balance of salary claimed for the year 1926. Claimant bases his right to recover on the allegation that it has been the custom to pay teachers for each session of the summer school one-sixth of their salary for the regular school year. In support of this he filed with the declaration a statement of his salary for the years 1923 and 1926 and of the amounts paid him each year for teaching at the sessions of the summer school. This statement shows he was paid $400.00 for each session of the summer school during each of these years or $800.00 per year in addition to his regular salary. The statement further shows that for the year 1926 the payment of $400.00 for each summer session was by special agreement. It follows he is not entitled to an award, and the claim is denied and the case dismissed.